TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00238-CV


                                 Julie Montgomery, Appellant

                                                v.

                                  David Stackhouse, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
          NO. 455, 293, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                            MEMORANDUM OPINION

               On August 29, 2003, this Court granted appellant’s motion to abate the appeal

because appellant was uncertain whether the trial court’s judgment was final. See Tex. R. App. P.

27.2. This Court granted the motion with instructions that appellant was to inform the Court of the

status of the appeal by October 1, 2003. Appellant did not do so; on October 31, 2003 we reinstated

the appeal and gave appellant an additional thirty days to file her brief. To date, we have not

received a brief or any other communication from appellant about the appeal. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                             David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: February 12, 2004